Citation Nr: 1644519	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-06 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to an initial disability rating in excess of 20 percent for left foot peripheral neuropathy, residuals of cold injury.  

3. Entitlement to an initial disability rating in excess of 20 percent for right foot peripheral neuropathy, residuals of cold injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, B. H.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to June 1949.  

These matters come to the Board of Veterans' Appeals (Board) from October 2014 and February 2015 decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and New Orleans Regional Office (RO), respectively.  

During the pendency of the appeal, a March 2015 RO decision granted 20 percent initial disability ratings for the Veteran's service-connected bilateral feet peripheral neuropathy, residuals of cold injury.  As this does not represent a full grant of benefits, the Veteran's claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran and his son, B. H., testified before the undersigned Veterans Law Judge (VLJ) at an August 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to initial disability ratings in excess of 20 percent for bilateral feet peripheral neuropathy, residuals of cold injury, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A May 2014 Board decision denied the Veteran's claim of entitlement to service connection for a back disability.  The Veteran did not thereafter request reconsideration or file a timely notice of appeal.  

2.  Evidence received since the May 2014 Board decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability, and therefore, does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 2014 Board decision which denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100(a) (2015).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a back disability has not been added to the record.  38 U.S.C.A. § 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back disability, the Board notes that the Veteran is entitled to general notice of the requirement for new and material evidence.  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although it does not appear that specific notice was provide following the Veteran's November 2014 claim to reopen his previously denied claim of entitlement to service connection for a back disability, the Board notes that the Veteran was previously provided with general notice regarding the requirement for new and material evidence in order to reopen previously denied final claims within an April 2011 notice letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's VA treatment records and lay statements.  

Notably, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With regard to new and material evidence claims, a VA examination is not warranted if no new and material evidence has been received.  See 38 C.F.R. § 3.159 (c)(4)(C)(iii) (2015); see also Waters, 601 F.3d at 1278-79 (Fed. Cir. 2010).  As such, given the Board's findings herein, a VA examination and/or opinion regarding the Veteran's claim to reopen his previously denied claim of entitlement to service connection for a back disability is not warranted.  Id.  

The Board finds that all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim, and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence - Low Back

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement to service connection for a back disability was previously denied in a May 2014 Board decision wherein the Board found that a back disability was not manifested during active service, arthritis of the spine was not manifested in the first year following the Veteran's discharge from active service, and his current lumbar spine degenerative disease was not shown to be related to his active service.  Thereafter, the Veteran did not file a timely notice of appeal or request reconsideration; therefore, the May 2014 Board decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100(a) (2015).  

Since the prior final May 2014 Board decision, evidence added to the record includes VA treatment records which document ongoing treatment for degenerative disc disease of the lumbar spine, and the Veteran's own lay statements and testimony regarding an in-service back injury after he fell off a pole.  

While the medical evidence added to the record is new, in that it was not of record at the time of the previous May 2014 Board decision, it does not constitute material evidence, as it does not establish that the Veteran's back disability had onset during active service, within one year of discharge from active service, or is otherwise etiologically related to active service.  38 C.F.R. § 3.156(a).  As such, the evidence does not relate to an unestablished fact necessary to substantiate the claim.  Id.  

To the extent that the Veteran's additional lay statements report an in-service back injury which the Veteran asserts is related to his degenerative disc disease of the lumbar spine, such statements are largely cumulative of his prior statements considered by the Board in May 2014; therefore, they are not new evidence.  Id.  

Given that the evidence submitted since the prior final May 2014 Board decision is not both new and material, reopening of the Veteran's claim of entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claims of entitlement to initial disability ratings in excess of 20 percent for bilateral feet peripheral neuropathy, residuals of cold injury.  Specifically, remand is required to afford the Veteran a current VA cold injury residuals examination and to obtain any outstanding VA treatment records.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is also required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

At the August 2016 Board hearing, the Veteran testified that his service-connected bilateral feet disabilities have worsened since his prior October 2014 VA peripheral nerves examination.  In particular, he stated that he was unable to walk or stand on his feet for longer than 10 minutes and required various assistive devices for ambulation.  

Notably, while the Veteran's most recent examination regarding his feet was an October 2014 peripheral nerves examination, the examination report does not specifically inquire about the rating criteria for cold injury residuals.  See 38 C.F.R. § 4.110, Diagnostic Code (DC) 7122 (2015).  Rather, the most recent VA cold injury residuals examination was conducted in June 2013.  

Additionally, VA treatment records from June 2012 document that the Veteran's toenails bilaterally were mycotic and dystrophic, thick and brittle, elongated and painful upon palpation, incurvated and discolored, with subungual debris, and malodorous.  

In light of the two years that have elapsed since the most recent VA peripheral nerves examination and three years that have elapsed since most recent VA cold injury residuals examination, in addition to VA treatment records which appear to document bilateral nail abnormalities and the Veteran's testimony that his bilateral foot condition has continued to worsen in severity, the Board concludes that a new VA cold injury residuals examination is necessary to determine the current severity of the Veteran's service-connected bilateral feet peripheral neuropathy, residuals of cold injury.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer, 10 Vet. App. 400 (1997).  

Additionally, the Veteran has testified that he continues to receive ongoing VA treatment for his service-connected foot conditions.  The Board is mindful that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, upon remand, the AOJ should also obtain any outstanding, relevant VA treatment records and associate them with the claims file.  38 U.S.C.A. § 5103A (b)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant VA treatment records and associate all such records with the claims file.  

2.  After the above, schedule the Veteran for a VA cold injury residuals examination in order to assess the current severity of his service-connected bilateral feet peripheral neuropathy, residuals of cold injury.  The entire claims file, including this remand, must be made available to the examiner, and the examiner must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail.  The examiner should comment upon the Veteran's statements of diminished physical ability to stand and walk, and document any findings of functional impairment as a result of the Veteran's service-connected bilateral foot peripheral neuropathy and residuals of cold injury.  A complete rationale for all opinions expressed must also be provided.  

3.  Thereafter, readjudicate the Veteran's initial rating claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable time for response before returning the matter to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


